DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       TRAVIS LEE KENDRICK,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-559

                          [November 22, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Krista Marx, Judge; L.T. Case No. 50-2016-CF008285-
AXXX-MB.

   Carey Haughwout, Public Defender, and David John McPherrin,
Assistant Public Defender, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.